Case 1:18-cv-01534-TSE-MSN Document 73 Filed 05/21/20 Page 1 of 1 PageID# 485




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA

                                     Alexandria Division


 Ahmid Douglas                                   )
                                                 )
       Plaintiff,                                )
                                                 )
v.                                               )   Civil Action No. 1:18-cv-1534
                                                 )
                                                 )
Sentel Corporation, et al                        )
                                                 )
       Defendants.                               )




                                        JUDGMENT

       Pursuant to the order of this Court entered on May 20, 2020 and in accordance with

Federal Rules of Civil Procedure 58, JUDGMENT is hereby entered in favor of the Plaintiff

Ahmid Douglas and against the Defendant Inifinite Services & Solutions, Inc. in the amount of

$ 382,649.



                                           FERNANDO GALINDO, CLERK OF COURT


                                           By:                      /s/
                                                     L.Creek
                                                     Deputy Clerk

Dated: May 21, 2020
Alexandria, Virginia
